 



Exhibit 10.1

STOCKHOLDER AGREEMENT

     This STOCKHOLDER AGREEMENT (the “Agreement”) is made and entered into as of
March 3, 2004, between Ask Jeeves, Inc., a Delaware corporation (“Acquiror”),
and the undersigned stockholder (“Holder”) of Interactive Search Holdings, Inc.,
a Delaware corporation (“Target”).

RECITALS

     A. Pursuant to an Agreement and Plan of Reorganization dated as of March 3,
2004 (the “Merger Agreement”) by and among Acquiror, Aqua Acquisition Corp., a
Delaware corporation and wholly-owned subsidiary of Acquiror (“Merger Sub”),
Aqua Acquisition Holdings LLC, a single member Delaware limited liability
company (“Surviving Company”) and wholly-owned subsidiary of Acquiror, and
Target, Merger Sub is merging (the “Step One Merger”) with and into Target, with
Target as the interim surviving corporation (the “Interim Surviving
Corporation”), and immediately thereafter and as part of the same plan, the
Interim Surviving Corporation will be merged with and into the Surviving Company
(the “Step Two Merger,” and together with the Step One Merger, the “Mergers”)
and Target, upon completion of the Step One Merger, will thereby become a
wholly-owned subsidiary of Acquiror.

     B. In order to induce Acquiror to enter into the Merger Agreement, Holder
has entered into this Agreement with Acquiror.

AGREEMENT

     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:



  1.   Agreement to Retain Shares.

          (a) Transfer and Encumbrance. Except as contemplated in the Merger
Agreement, Holder agrees not to transfer (except for transfers required to
comply with rules and regulations governing ownership thresholds for bank
holding companies and their affiliates, grants of participation interests
consistent with past business practices, or as may be specifically required by
court order), sell, exchange, pledge or otherwise dispose of or encumber in any
way that would interfere with or prevent Holder from voting the Shares (as
defined below) or any New Shares (as defined in Section 1(b)) in accordance with
this Agreement or the granting and effectiveness of the Proxy with respect
thereto, any shares of the outstanding Common Stock and/or Preferred Stock,
$0.0001 par value per share respectively, of Target held by Holder (in such
number as is indicated on the final page of this Agreement) (the “Shares”) or
any New Shares, or to make any offer or agreement relating thereto, at any time
prior to the Expiration Date (as defined below), except to the extent any
transferee to which any such Shares or New Shares, or any interest therein, is
or may be transferred shall have (i) executed a counterpart of this Agreement
and a proxy in the form attached hereto as Exhibit A (a “Proxy”), and (ii)
agreed in writing to hold such Shares and New Shares, or such interest therein,
subject to all of the terms and conditions set forth in this Agreement. As used
herein, the term “Expiration Date” shall mean the earlier to occur of (i) such
date and time as the Step One Merger shall become effective

 



--------------------------------------------------------------------------------



 



in accordance with the terms and provisions of the Merger Agreement and Delaware
law, or (ii) the date of termination of the Merger Agreement.

          (b) New Shares. Holder agrees that any shares of capital stock of
Target that Holder purchases or with respect to which Holder otherwise acquires
beneficial ownership after the date of this Agreement and prior to the
Expiration Date (“New Shares”) shall be subject to the terms and conditions of
this Agreement to the same extent as if they constituted Shares.

     2. Agreement to Vote Shares. At every meeting of the stockholders of Target
called with respect to any of the following, and at every adjournment thereof,
and on every action or approval by written consent of the stockholders of Target
with respect to any of the following, Holder shall vote the Shares and any New
Shares (i) in favor of approval of the Merger Agreement and the Mergers and any
matter necessary to facilitate the Mergers, and (ii) against any proposal for
any recapitalization, merger, sale of assets or other business combination
(other than the Mergers) between Target and any person or entity other than
Acquiror, or a wholly-owned subsidiary of Acquiror, or any other action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of Target under the Merger
Agreement or which could reasonably be expected to result in any of the
conditions to Target’s obligations under the Merger Agreement not being
fulfilled. This Agreement is intended to bind Holder as a stockholder of Target
only with respect to the specific matters set forth herein.

     3. Irrevocable Proxy. Concurrently with the execution of this Agreement,
Holder agrees to deliver to Acquiror a Proxy, which shall be irrevocable to the
extent provided in Section 212 of the Delaware General Corporation Law, covering
the total number of Shares and New Shares beneficially owned or as to which
beneficial ownership is acquired (as such term is defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) by Holder
set forth therein.

     4. No Solicitation.

          (a) No Solicitation or Negotiation. Except as set forth in this
Section 4, Holder shall not, nor shall Holder authorize or permit any of its
subsidiaries or any of its or its subsidiaries’ respective directors, officers,
employees, affiliates [JP MORGAN AGMT TO HAVE SAME LIST OF AFFILIATES AS IN
STANDSTILL AGMT AND HAVE COMMUNICATIONS COVENANTS], investment bankers,
attorneys, accountants or other advisors or representatives (collectively,
“Holder Representatives”) to, directly or indirectly:

                    (i) solicit, initiate, induce, encourage or take any other
action to facilitate any inquiries or the making of any proposal or offer that
constitutes, or could reasonably be expected to lead to, any Acquisition
Proposal (as defined below), including amending or granting any waiver or
release under any standstill or similar agreement with respect to any Target
Capital Stock (as defined in the Merger Agreement);

                    (ii) enter into, continue or otherwise participate in any
discussions or negotiations regarding, furnish to any person any nonpublic
information with respect to, assist or

2



--------------------------------------------------------------------------------



 



participate in any effort or attempt by any person with respect to, or otherwise
cooperate in any way with, any Acquisition Proposal; or

                    (iii) approve, endorse or recommend any Acquisition Proposal
or enter into any letter of intent or agreement relating to any Acquisition
Proposal.

Holder agrees that any violation of the restrictions set forth in this Section 4
by any Holder Representative or any affiliate of Holder or any Holder
Representative, whether or not such Person is purporting to act on behalf of
Holder, shall constitute a breach by Holder of this Section 4; provided,
however, that actions taken by or on behalf of Target or its Board of Directors
in accordance with the terms of the Merger Agreement shall not be deemed a
violation of such restrictions by an affiliate of Holder hereunder.

          (b) Notices; Additional Negotiations. Upon obtaining knowledge of any
Acquisition Proposal, Holder shall promptly advise Acquiror orally, with written
confirmation to follow promptly (and in any event within 24 hours), of any
Acquisition Proposal or any request for nonpublic information in connection with
any Acquisition Proposal, or of any inquiry with respect to, or that could
reasonably be expected to lead to, any Acquisition Proposal, the material terms
and conditions of any such Acquisition Proposal or inquiry and the identity of
the person making any such Acquisition Proposal or inquiry. Holder shall not
provide any information to or participate in discussions or negotiations with
the Person making any Acquisition Proposal. Holder shall (i) keep Acquiror fully
informed of the status and details (including any change to the terms) of any
such Acquisition Proposal or inquiry (whether written or oral) on a reasonably
current basis and (ii) provide to Acquiror as soon as practicable after receipt
or delivery thereof copies of all correspondence and other written material sent
or provided to Holder from any third party in connection with any Acquisition
Proposal or sent or provided by Holder, if permitted hereunder, to any third
party in connection with any Acquisition Proposal. In the event Holder does not
notify Acquiror per the terms of this Section 4(b), Holder shall nonetheless be
deemed to have satisfied its obligations to notify Acquiror as provided in this
Section 4(b) if Target shall have satisfied its obligation to timely provide the
relevant information to Acquiror under the Merger Agreement.

          (c) Cessation of Ongoing Discussions. Holder shall, and shall cause
the Holder Representatives to, cease immediately all discussions and
negotiations regarding any proposal that constitutes, or could reasonably be
expected to lead to, an Acquisition Proposal.

          (d) Definitions. For purposes of this Agreement, “Acquisition
Proposal” means, with respect to Target, any offer or proposal (other than an
offer or proposal by Acquiror, the merger of iWon Holdings, Inc. with and into
Focus Interactive, Inc., or the merger of MyWay, Inc. with and into Focus
Interactive, Inc.) received by Holder relating to any transaction or series of
related transactions other than the transactions contemplated by the Merger
Agreement involving: (i) any acquisition or purchase by any person or “Group”
(as defined under Section 13(d) of the Exchange Act and the rules and
regulations thereunder) of more than a fifteen percent (15%) interest in the
total outstanding voting securities of Target or any of its subsidiaries or any
tender offer or exchange offer that if consummated would result in any person or
Group beneficially owning fifteen percent (15%) or more of the total outstanding
voting securities of Target or any of its subsidiaries or any merger,
consolidation, business

3



--------------------------------------------------------------------------------



 



combination or similar transaction involving Target pursuant to which the
stockholders of such party immediately preceding such transaction hold less than
eighty-five percent (85%) of the equity interests in the surviving or resulting
entity of such transaction, (ii) any sale, lease (other than in the ordinary
course of business), exchange, transfer, license (other than in the ordinary
course of business), acquisition or disposition of more than fifteen percent
(15%) of the assets of Target and its subsidiaries, taken as a whole, or of any
Material Subsidiary (as defined in the Merger Agreement) (iii) any liquidation,
dissolution, recapitalization or other significant corporate reorganization
involving more than fifteen percent (15%) of the assets of Target and its
subsidiaries, taken as a whole, or any Material Subsidiary, (iv) any other
transaction the consummation of which could reasonably be expected to impede,
interfere with, prevent or materially delay the Mergers, or (v) any public
announcement by or on behalf of Target or any of its Representatives or any of
their affiliates (for purposes of this Agreement, as defined in Rule 12b-2
promulgated under the Securities Exchange Act of 1934) or by any third party of
a proposal, plan or intention to do any of the foregoing or any agreement to
engage in any of the foregoing. “Person” shall mean any natural person, company,
corporation, limited liability company, general partnership, limited
partnership, trust, proprietorship, joint venture or business organization.

          (e) Notwithstanding anything to the contrary stated herein, this
Section 4 shall not (i) apply to Holder in his capacity as either an officer or
director of Target (and any actions undertaken or omissions by Holder in any
such capacity shall be governed exclusively by the Merger Agreement) or
(ii) limit the right of any Holder Representative to advise and represent Target
in connection with any unsolicited Acquisition Proposal to the extent Target is
permitted to act with regard to such Acquisition Proposal under the Merger
Agreement.



  5.   Capture.

          (a) If the Merger Agreement is terminated pursuant to Section 7.1(d)
or 7.1(e) thereof (a “Triggering Termination”) and any of the Shares or New
Shares are sold, transferred, exchanged, cancelled or disposed of in connection
with, or as a result of, any Acquisition Proposal (i) that has been consummated
prior to the twelve month anniversary of the date of the Merger Agreement or
(ii) with respect to which Target shall have entered into a definitive agreement
prior to the twelve month anniversary of the date of the Merger Agreement and
such Acquisition Proposal is consummated within twelve months of the date of
such definitive agreement (an “Alternative Disposition”) then, subject to
Section 5(c) below, within three business days after the closing of such
Alternative Disposition, Holder shall tender and pay to, or shall cause to be
tendered and paid to, Acquiror, or its designee, in immediately available funds,
75% of the Profit (as defined below) realized by Holder from such Alternative
Disposition. For purposes of this Section 5(a), “Profit” means an amount equal
to the excess, if any, of (i) the Alternative Transaction Consideration (as
defined below) over (ii) the Current Transaction Consideration (as defined
below). “Alternative Transaction Consideration” shall mean all cash, securities,
settlement or termination amounts, notes or other debt instruments, and other
consideration received or to be received, directly or indirectly, by Holder and
Holder’s affiliates in connection with or as a result of such Alternative
Disposition or any agreements or arrangements (including, without limitation,
any employment agreement (for the shorter of the term of such agreement or one
year), consulting agreement, non-competition agreement, confidentiality
agreement, settlement agreement and/or release agreement) entered into, directly

4



--------------------------------------------------------------------------------



 



or indirectly by Holder or any of Holder’s affiliates as a part of or in
connection with the Alternative Disposition or associated Acquisition Proposal.
“Current Transaction Consideration” means all amounts that would have been
payable directly or indirectly by Acquiror to Holder in respect of Holder’s
Shares and New Shares pursuant to the Merger Agreement if the Mergers had
occurred, determined based on the average closing price of Acquiror common stock
on the Nasdaq National Market for the ten (10) trading day period ending on the
trading day prior to the date of the Triggering Termination, plus any amounts
payable to Holder by Acquiror in connection with any agreements or arrangements
(including, without limitation, any employment agreement (for the shorter of the
term of such agreement or one year), consulting agreement, non-competition
agreement, confidentiality agreement, settlement agreement and/or release
agreement). For the sake of clarity, to the extent Acquiror has already received
all or a portion of such Profit from an affiliate of Holder, Acquiror shall not
be entitled to receive from Holder any such amount already received by Acquiror.

          (b) For the purposes of determining and paying Profit hereunder:
(i) all non-cash items shall be valued based upon the fair market value thereof
as determined by an Independent Expert (as defined below), (ii) all deferred
payments or consideration shall be discounted to reflect a market rate of net
present value thereof as determined by the Independent Expert, (iii) the payment
of Profit on all contingent payments shall be made upon payment of such
contingent payments and (iv) if less than all of Holder’s Shares are subject to
the Alternative Disposition, then the Current Transaction Consideration shall be
deemed to be an amount equal to the Current Transaction Consideration multiplied
by a fraction, the numerator of which is the number of Holder’s Shares and New
Shares sold, transferred, exchanged, cancelled or disposed of in such
Alternative Disposition and the denominator of which is the total number of
Holder’s Shares and New Shares. For purposes of this Agreement, the Independent
Expert shall be jointly selected by Acquiror and Holder; provided, however, that
if Acquiror and Holder cannot agree on the independent expert, such
determination shall be made by a panel of three independent experts which shall
consist of one expert selected by each of Acquiror and Holder and a third expert
selected jointly by the two experts selected by Acquiror and Holder (whether a
single expert or a panel of three experts, the “Independent Expert”);

          (c) In the event that, after the date of this Agreement, Acquiror
agrees with Target and/or its stockholders to increase the amount of the Current
Transaction Consideration to be paid by Acquiror for the Shares and New Shares
(a “Second Transaction”), then, as may be requested by Acquiror, (i) Holder
shall, and shall cause each of its affiliates who beneficially own any of
Holder’s Shares or New Shares, to either execute and deliver to Acquiror such
documents or instruments as may be necessary to waive the right to receive the
amount of such increase to the extent that such increase would result in any
Profit to Holder or (ii) Holder shall tender and pay, or cause to be tendered
and paid, to Acquiror, or its designee, in immediately available funds and
promptly after receipt thereof, 75% of the Profit to Holder realized from such
Second Transaction. For purposes of this Section 5(c), “Profit” shall mean an
amount equal to the excess, if any, of (i) the Second Transaction Consideration
(as defined below) over (ii) the Current Transaction Consideration. “Second
Transaction Consideration” shall mean all cash, securities, settlement or
termination amounts, notes or other debt instruments, and other consideration
received or to be received, directly or indirectly, by Holder and Holder’s
affiliates in connection with or as a result of such Second Transaction or any
agreements or arrangements (including, without limitation, any employment
agreement (for the shorter of the term of such

5



--------------------------------------------------------------------------------



 



agreement or one year), consulting agreement, non-competition agreement,
confidentiality agreement, settlement agreement and/or release agreement)
entered into, directly or indirectly by Holder or any of Holder’s affiliates as
a part of or in connection with the Second Transaction. For the sake of clarity,
to the extent Acquiror has already received all or a portion of such Profit from
an affiliate of Holder, Acquiror shall not be entitled to receive from Holder
any such amount already received by Acquiror

     6. Representations, Warranties and Covenants of Holder. Holder hereby
represents, warrants and covenants to Acquiror that (i) Holder is the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the Shares, which at
the date of this Agreement and at all times from the date of this Agreement
until and including the Expiration Date will be free and clear of any liens,
claims, options, charges or other encumbrances (except pursuant to marital
property laws) that would interfere with or prevent Holder from voting the
Shares or any New Shares in accordance with this Agreement or the granting and
effectiveness of the Proxy with respect thereto; (ii) Holder does not
beneficially own any shares of capital stock of Target other than the Shares
(excluding shares as to which Holder currently disclaims beneficial ownership in
accordance with applicable law); (iii) Holder has full power and authority to
make, enter into and carry out the terms of this Agreement and the Proxy; and
(iv) the execution and delivery of this Agreement by Holder and the consummation
by Holder of the transactions contemplated hereby have been duly authorized by
all necessary action, if any, on the part of Holder.

     7. Additional Documents. Holder hereby covenants and agrees to execute and
deliver any additional documents necessary or reasonably desirable to carry out
the purpose and intent of this Agreement.

     8. Consent and Waiver. Holder hereby gives any consents or waivers that are
reasonably required for the consummation of the Mergers under the terms of any
agreement to which Holder is a party or pursuant to any rights Holder may have.

     9. Termination. This Agreement and the Proxy shall terminate and shall have
no further force or effect as of the Expiration Date, except that Section 5
shall survive termination of this Agreement.

     10. Appraisal Rights. Holder agrees not to exercise any rights (including
any rights under Section 262 of the Delaware General Corporation Law) to demand
appraisal of any Shares which may arise in connection with the Mergers.

     11. Miscellaneous.

          (a) Amendments and Waivers. Any term of this Agreement may be amended
or waived with the written consent of the parties or their respective successors
and assigns. Any amendment or waiver effected in accordance with this Section
11(a) shall be binding upon the parties and their respective successors and
assigns.

          (b) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law. Each of the
parties to this Agreement consents to the exclusive

6



--------------------------------------------------------------------------------



 



jurisdiction and venue of the state and federal courts located in or for the
State of Delaware in connection with any matter based upon or arising out of
this Agreement or the matters contemplated herein, agrees that process may be
served upon it in any manner authorized by the laws of the State of Delaware for
such persons and waives and covenants not to assert or plead any objection which
it might otherwise have to such jurisdiction and such process.

          (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

          (d) Titles and Subtitles. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

          (e) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by same-day courier, overnight delivery service or confirmed
facsimile, provided that if delivered on a date that is not a business day or
after 5:00 p.m. on a business day (in each case at the place of delivery), such
notice shall be deemed delivered on the next succeeding business day, if such
notice is delivered to the party to be notified at such party’s address or
facsimile number as set forth below, or as subsequently modified by written
notice. If the notice is to be given to Acquiror, a copy of such notice shall
also be sent to O’Melveny & Myers LLP, 2765 Sand Hill Road, Menlo Park,
California, Attention: Karen Dreyfus, Fax: 650-473-2601.

          (f) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the position enjoyed by each party
as close as possible to that under the provision rendered unenforceable. In the
event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision shall be excluded from
this Agreement, (ii) the balance of the Agreement shall be interpreted as if
such provision were so excluded and (iii) the balance of the Agreement shall be
enforceable in accordance with its terms.

          (g) Assignment. This Agreement and all of the terms and provisions
hereof shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of either party may be assigned without the prior
written consent of the other party (any such attempted assignment shall be
void).

          (h) Remedies Cumulative; Specific Performance. Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy. Each party hereto
acknowledges that, in view of the uniqueness of the transactions contemplated by
this Agreement, the other party would not have an adequate remedy at law for
money damages in the event that this Agreement has not been performed in

7



--------------------------------------------------------------------------------



 



accordance with its terms. Each party therefore agrees that the other party
shall be entitled to specific enforcement of the terms hereof in addition to any
other remedy to which it may be entitled, at law or in equity. Holder
acknowledges that nothing in the Merger Agreement, including without limitation
Article Eight thereof, shall limit the liability of Holder for breach of this
Agreement.

[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     The parties have caused this Agreement to be duly executed on the date
first above written.

              ACQUIROR
 
            ASK JEEVES, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:   Steven Berkowitz

  Title:   Chief Executive Officer

         
 
  Address:   5858 Horton Street, Suite 350
Emeryville, CA 94608
Attention: Chief Financial Officer
Facsimile No.: (510) 985-7400
Telephone No.: (510) 985-7412

         
 
            HOLDER:
 
            [NAME]
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

  Title:    
 
            Holder’s Address for Notice:
 
           

--------------------------------------------------------------------------------

 
           

--------------------------------------------------------------------------------

 
           

--------------------------------------------------------------------------------

 
            Shares beneficially owned:

              Class of Shares

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

         

  Common Stock    

  Series A Preferred Stock    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A

IRREVOCABLE PROXY TO VOTE STOCK OF TARGET

     The undersigned stockholder of Interactive Search Holdings, Inc., a
Delaware corporation (“Target”), hereby irrevocably (to the full extent
permitted by Section 212 of the Delaware General Corporation Law) appoints the
Chief Executive Officer and Chief Financial Officer from time to time (currently
Steven Berkowitz and Steve Sordello, respectively) of Ask Jeeves, Inc., a
Delaware corporation (“Acquiror”), and each of them, as the sole and exclusive
attorneys and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned is entitled to do so) with respect to all of the
shares of capital stock of Target that now are or hereafter may be beneficially
owned by the undersigned, and any and all other shares or securities of Target
issued or issuable in respect thereof on or after the date hereof (collectively,
the “Shares”) in accordance with the terms of this Proxy. The Shares
beneficially owned by the undersigned stockholder of Target as of the date of
this Proxy are listed on the final page of this Proxy. Upon the undersigned’s
execution of this Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned agrees not to grant
any subsequent proxies with respect to the Shares and this subject matter until
after the Expiration Date (as defined below).

     This Proxy is irrevocable (to the extent permitted by Section 212 of the
Delaware General Corporation Law), is granted pursuant to that certain
Stockholder Agreement of even date herewith, by and among Acquiror and the
undersigned stockholder (the “Stockholder Agreement”), and is granted in
consideration of Acquiror entering into that certain Agreement and Plan of
Reorganization, of even date herewith, by and among Target, Acquiror, Aqua
Acquisition Corp., a Delaware corporation (“Merger Sub”) and wholly-owned
subsidiary of Acquiror, and Aqua Acquisition Holdings LLC, a Delaware single
member limited liability company (the “Surviving Company”) and wholly-owned
subsidiary of Acquiror (the “Merger Agreement”). The Merger Agreement provides
for the merger (the “Step One Merger”) of Merger Sub with and into Target, with
Target as the interim surviving corporation (the “Interim Surviving
Corporation”), and immediately thereafter and as part of the same plan, the
merger of the Interim Surviving Corporation into the Surviving Company (the
“Step Two Merger,” and together with the Step One Merger, the “Mergers”). As
used herein, the term “Expiration Date” shall mean the earlier to occur of (i)
such date and time as the Step One Merger shall become effective in accordance
with the terms and provisions of the Merger Agreement and Delaware law, or (ii)
the date of termination of the Merger Agreement.

     The attorneys and proxies named above, and each of them, are hereby
authorized and empowered by the undersigned, at any time prior to the Expiration
Date, to act as the undersigned’s attorney and proxy to vote the Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents pursuant to Section 228 of the Delaware General Corporation Law), at
every annual, special or adjourned meeting of the stockholders of Target and in
every written consent in lieu of such meeting (i) in favor of approval of the
Mergers and the Merger

A-1



--------------------------------------------------------------------------------



 



Agreement and in favor of any matter necessary to facilitate the Mergers, and
(ii) against any proposal for any recapitalization, merger, sale of assets or
other business combination (other than the Mergers) between Target and any
person or entity other than Acquiror, or any wholly-owned subsidiary of
Acquiror, or any other action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of
Target under the Merger Agreement or which could reasonably be expected to
result in any of the conditions to Target’s obligations under the Merger
Agreement not being fulfilled. The attorneys and proxies named above may not
exercise this Proxy on any other matter except as provided above. The
undersigned stockholder may vote the Shares on all other matters.

     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned.

     
Dated: March 3, 2004
   

 

--------------------------------------------------------------------------------


  (Signature of Holder)
 
   

 

--------------------------------------------------------------------------------


  (Print Name of Holder)
 
   

  Shares beneficially owned:

              Class of Shares

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

         

  Common Stock    

  Series A Preferred Stock    
 
       

A-2